DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-9, drawn to a mattress with a cooling device, classified in A47C21/044.
II. Claims 10-17, drawn to a cooling mattress and foundation, classified in A47C23/00.
III. Claims 18-20, drawn to multilayer cooling mattress with support members, classified in A47C27/144.
The inventions are independent or distinct, each from the other because:
Inventions I, II and III are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed is towards materially distinct structures. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: the claims are towards distinct structures which may not be discloses by a single prior art. Prior art that reads on the invention of I many not disclose the invention of III resulting in a burdensome search to Examiner. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
This application contains claims directed to the following patentably distinct species: A (fig. 1-8); B (fig. 9-10); C (fig. 11); D (fig. 12); E (fig. 13); F (fig. 14); G (fig. 16).
 The species are independent or distinct because they are towards materially distinct structures. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  Prior art that discloses the structure and 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141./
Raymund Eich on 08/23/2021 a provisional election was made with traverse to prosecute the invention of I and species G fig. 6, claims 1-9.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 5, 6 and 10-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 7-9 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by US Patent 5,837,002 hereinafter referred to as Augustine. Augustine discloses a mattress system (see fig. 2 and 4), comprising: a mattress 30 comprising a top surface; and at least one cooling device 46 configured to transfer heat away from the top surface, wherein the cooling device is configured to circulate a working fluid (water) or thermoelectrically cool; as per claim 2 wherein the at least one cooling device circulates at least one of water, ammonia, carbon dioxide, non-halogenated hydrocarbons, halogenated hydrocarbons, or liquid nitrogen; as per claim 3 wherein the at least one cooling device circulates water; as per claim 4  wherein the at least one cooling device is a thermoelectric cooling device; as per claim 7 wherein the mattress comprises a first support layer 39, 32, 43 comprising a non-viscoelastic foam; as per claim 8 wherein the mattress further comprises a comfort layer 32, 43 disposed above the first support layer; as per claim 9 wherein the comfort layer comprises a foam.
Claim(s) 1-4 and 7-9 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by US Patent Publication US2011/0289683A1 hereinafter referred to as Mikkelsen. Mikkelsen discloses a mattress system 10, comprising: a mattress 10 comprising a top surface; and at least one cooling device 50, 52 as per claim 2 wherein the at least one cooling device circulates at least one of water, ammonia, carbon dioxide, non-halogenated hydrocarbons, halogenated hydrocarbons, or liquid nitrogen (see paragraph 0022); as per claim 3 wherein the at least one cooling device circulates water; as per claim 4  wherein the at least one cooling device is a thermoelectric cooling device 52; as per claim 7 wherein the mattress comprises a first support layer 14 comprising a non-viscoelastic foam; as per claim 8 wherein the mattress further comprises a comfort layer 18 disposed above the first support layer; as per claim 9 wherein the comfort layer comprises a foam.
Claim(s) 1-4 and 7-9 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by US Patent 5,033,136 hereinafter referred to as Elkins. Elkins discloses a mattress system 10, comprising: a mattress 10 comprising a top surface; and at least one cooling device 12 configured to transfer heat away from the top surface, wherein the cooling device is configured to circulate a working fluid 23 or thermoelectrically cool; as per claim 2 wherein the at least one cooling device circulates at least one of water, ammonia, carbon dioxide, non-halogenated hydrocarbons, halogenated hydrocarbons, or liquid nitrogen; as per claim 3 wherein the at least one cooling device circulates water; as per claim 4  wherein the at least one cooling device is a thermoelectric cooling device 12; as per claim 7 wherein the mattress comprises a first support layer 16 comprising a non-viscoelastic foam; as per claim 8 wherein the mattress further comprises a comfort layer 28 disposed above the first support layer; as per claim 9 wherein the comfort layer comprises a foam.
Claim(s) 1-4 and 7-9 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by US Patent 5,555,579 hereinafter referred to as Wu. Wu discloses a mattress system (see fig. 1), comprising: a mattress 2 comprising a top surface; and at least one cooling device 3, 15 configured to transfer heat away from the top surface, wherein the cooling device is configured to circulate a working fluid (water) as per claim 2 wherein the at least one cooling device circulates at least one of water, ammonia, carbon dioxide, non-halogenated hydrocarbons, halogenated hydrocarbons, or liquid nitrogen; as per claim 3 wherein the at least one cooling device circulates water; as per claim 4  wherein the at least one cooling device is a thermoelectric cooling device 15; as per claim 7 wherein the mattress comprises a first support layer 1 comprising a non-viscoelastic foam; as per claim 8 wherein the mattress further comprises a comfort layer 20 disposed above the first support layer; as per claim 9 wherein the comfort layer comprises a foam.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFEOLU A ADEBOYEJO whose telephone number is (571)270-3072.  The examiner can normally be reached on M-Th 10AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/IFEOLU A ADEBOYEJO/Examiner, Art Unit 3673    

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673